 


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

    FREDERICK GEORGE KRIEMELMEYER,

           Plaintiff,
                                                     Case No. 18-cv-148-bbc
      v.

    ALLEN ARDE, REX W. TILLERSON AND
    U.S. DEPT. OF STATE, CHICAGO
    PASSPORT AGENCY,

           Defendants.


    FREDERICK GEORGE KRIEMELMEYER,

           Plaintiff,
                                                     Case No. 18-cv-48-bbc
      v.

    KEVIN KREBS AND
    ARNETTA MALLORY,

           Defendants.




                               JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing these cases.


           /s/                                                4/18/2019
           Peter Oppeneer, Clerk of Court                     Date




 
